Francis E. Sweeney, Sr., J.,
dissenting. I respectfully dissent from the majority’s conclusion that appellant is not entitled to a tax exemption for the nursing home addition in tax years 1991 and 1992. As I stated in my dissent in Christian Benevolent Assn. of Greater Cincinnati, Inc. v. Limbach (1994), 69 Ohio St.3d 296, 300, 631 N.E.2d 1034, 1037, I believe the prospective use rule can be applied to a nursing home seeking a tax exemption where the taxpayer has taken steps to prepare the property for an exempt use. Although R.C. 5701.13(A) requires a nursing home or home for the aged to obtain a license upon completion of an addition to its facility, the statute’s technical requirement of obtaining a license should not be interpreted to prohibit application of the prospective use rule. Even the General Assembly, which has now modified the statute to allow application of the prospective use rule, has recognized that this is the true intent of the statute. The rule should be applied with equal force here as applied to other types of charitable-use property. The key issue remains the same. In order to invoke the prospective use rule, the taxpayer must have taken substantial steps to prepare the property for tax-exempt use.
In this case, appellant received a certificate of need to expand its nursing home facility. Appellant has thereby demonstrated that the addition would be used in a tax-exempt manner as a nursing home. Consequently, I believe appellant was entitled to apply the prospective use rule and to obtain an exemption for the nursing home addition.
*132Accordingly, I would reverse the decision of the Board of Tax Appeals.
Moyer, C.J., and Pfeifer, J., concur in the foregoing dissenting opinion.